Case 16-16220        Doc 43     Filed 02/11/19     Entered 02/11/19 16:51:45          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 16220
         Anthony C Cirrincione

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/13/2016.

         2) The plan was confirmed on 07/07/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 10/22/2018.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $10,757.87.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-16220             Doc 43            Filed 02/11/19    Entered 02/11/19 16:51:45                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                      $60,618.48
           Less amount refunded to debtor                                $14,592.64

 NET RECEIPTS:                                                                                             $46,025.84


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $4,000.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $2,144.30
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $6,144.30

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal       Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Medical Group                     Unsecured           0.00           NA              NA            0.00        0.00
 Advocate Medical Group                     Unsecured           0.00           NA              NA            0.00        0.00
 Alexian Brothers Behaviorial Health        Unsecured           0.00           NA              NA            0.00        0.00
 Amex                                       Unsecured      4,932.00            NA              NA            0.00        0.00
 Bank Of America                            Unsecured           0.00           NA              NA            0.00        0.00
 BMO Harris Bank                            Unsecured           0.00           NA              NA            0.00        0.00
 BMO Harris Bank NA                         Unsecured      3,000.00       3,300.57        3,300.57      3,300.57         8.86
 BMO Harris Bank NA                         Secured       35,000.00     37,130.22        35,000.00     22,978.04    2,294.38
 BMO Harris Bank NA                         Unsecured           0.00      2,130.22        2,130.22           0.00        0.00
 Capital One                                Unsecured      2,324.00            NA              NA            0.00        0.00
 Capital One                                Unsecured           0.00           NA              NA            0.00        0.00
 Capital One Bank                           Unsecured      2,872.00       2,872.61        2,872.61      2,872.61         7.71
 Chase Card                                 Unsecured         335.00           NA              NA            0.00        0.00
 Chase Card                                 Unsecured           0.00           NA              NA            0.00        0.00
 Credit First/CFNA                          Unsecured           0.00           NA              NA            0.00        0.00
 Fia Cs                                     Unsecured           0.00           NA              NA            0.00        0.00
 Howard Solochek & Weber, S.C.              Unsecured         450.00           NA              NA            0.00        0.00
 Kohls/Capital One                          Unsecured           0.00           NA              NA            0.00        0.00
 Midland Funding LLC                        Unsecured         363.00        363.31          363.31        363.31         0.98
 Midland Funding LLC                        Unsecured         825.00        825.64          825.64        825.64         2.22
 Midwest Orthopaedics at RUSH, LLC          Unsecured          50.00           NA              NA            0.00        0.00
 MiraMed Revenue                            Unsecured           0.00           NA              NA            0.00        0.00
 Nissan Motor Acceptance Corp/Infinity Lt   Unsecured           0.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates              Unsecured         702.00        702.51          702.51        702.51         1.89
 Portfolio Recovery Associates              Unsecured         827.00        827.83          827.83        827.83         2.22
 Portfolio Recovery Associates              Unsecured           0.00      1,791.19        1,791.19      1,791.19         4.81
 Portfolio Recovery Associates              Unsecured           0.00      2,324.43        2,324.43      2,324.43         6.24
 Prof Pl Svc                                Unsecured         446.00           NA              NA            0.00        0.00
 Professional Placement Services, LLC       Unsecured           0.00           NA              NA            0.00        0.00
 Quantum3 Group                             Unsecured      1,561.00       1,561.91        1,561.91      1,561.91         4.19
 Radiological Consultants of Woodstock      Unsecured          28.65           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-16220              Doc 43   Filed 02/11/19    Entered 02/11/19 16:51:45                Desc       Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim        Claim         Principal       Int.
 Name                                  Class    Scheduled      Asserted     Allowed          Paid          Paid
 St. Alexius Medical Center         Unsecured           0.00           NA             NA           0.00        0.00
 The Center for Sports Ortho        Unsecured           0.00           NA             NA           0.00        0.00
 TSI                                Unsecured          62.00           NA             NA           0.00        0.00
 Wells Fargo Bank N A               Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim          Principal                 Interest
                                                               Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00             $0.00                   $0.00
       Mortgage Arrearage                                       $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                                  $0.00             $0.00                   $0.00
       All Other Secured                                   $35,000.00        $22,978.04               $2,294.38
 TOTAL SECURED:                                            $35,000.00        $22,978.04               $2,294.38

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
        All Other Priority                                       $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                               $16,700.22        $14,570.00                   $39.12


 Disbursements:

           Expenses of Administration                            $6,144.30
           Disbursements to Creditors                           $39,881.54

 TOTAL DISBURSEMENTS :                                                                           $46,025.84




UST Form 101-13-FR-S (9/1/2009)
Case 16-16220        Doc 43      Filed 02/11/19     Entered 02/11/19 16:51:45            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
